UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6067


DIONE O’MARROW PARKER,

                Petitioner - Appellant,

          v.

GENE JOHNSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:09-cv-01320-LO-JFA)


Submitted:   June 16, 2011                    Decided:    June 20, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dione O’Marrow Parker, Appellant Pro Se. Joshua Mikell Didlake,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dione      O’Marrow       Parker      seeks    to       appeal    the   district

court’s    order      denying      relief      on    his    28    U.S.C.        § 2254   (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate         of   appealability.            28    U.S.C.

§ 2253(c)(1)(A) (2006).                A certificate of appealability will not

issue     absent      “a       substantial       showing         of     the     denial     of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by      demonstrating         that    reasonable         jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.    Cockrell,         537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Parker has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the     appeal.          We     also     deny       Parker’s          pending     motion        for

appointment of counsel.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                                2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3